     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 1 of 33




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

GREGORY JACK ALMOND and                       )
TERESA ROBERTS ALMOND,                        )
                                              )
      Plaintiffs,                             )
                                              )
v.                                            ) Case No. 3:19-cv-175-RAH
                                              )
RANDOLPH COUNTY, ALABAMA;                     )
et al.,                                       )
                                              )
      Defendants.                             )

                    MEMORANDUM OPINION AND ORDER

      Plaintiffs Gregory Jack Almond and Teresa Roberts Almond (Plaintiffs or

Almonds) are two adult residents of Randolph County, Alabama. They allege

unlawful actions by Randolph County deputy sheriffs that violated their federal

constitutional rights and constituted state-law torts. They seek both legal and

equitable relief. Jurisdiction is proper pursuant to 18 U.S.C. §§ 1331 and 1343, and

under pendant jurisdiction under 28 U.S.C. § 1367.

      The case comes now before the Court pursuant to the motions to dismiss, both

filed pursuant to Fed. R. Civ. P. 12(b)(6), filed by (1) Randolph County, Alabama

(County) and the Randolph County Commission (County Commission) and (2) the

sheriffs and deputy sheriffs. The Court considers these motions in turn. For the

reasons that follow, each motion will be granted in part and denied in part.

                                          1
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 2 of 33




                          I.     Motion-to-Dismiss Standard

      A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint

against the legal standard set forth in Rule 8: “a short and plain statement of the

claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). When

evaluating a motion to dismiss pursuant to Rule 12(b)(6), the Court must “take the

factual allegations in the complaint as true and construe them in the light most

favorable to the plaintiff.” Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir.

2008). However, “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted).

      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Determining

whether a complaint states a plausible claim for relief [is] . . . a context-specific task

that requires the reviewing court to draw on its judicial experience and common

sense.” Id. at 663 (alteration in original) (citation omitted).1



       1. Beyond cursory references and general citations regarding pleading
standards, the Defendants’ motions to dismiss do not present arguments that the
Plaintiffs have generally failed to state a claim under Fed. R. Civ. P. 12(b)(6).
Rather, they present a number of specific arguments against liability, primarily
relating to County control over sheriffs and sheriffs’ qualified immunity. For
instance, the sheriffs’ brief summarizes that they “move for dismissal of the state

                                            2
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 3 of 33




      Finally, a motion to dismiss may be granted as to only part of a complaint.

See, e.g., Chepstow Ltd. v. Hunt, 381 F.3d 1077 (11th Cir. 2004).

                               II. Factual Background

      The relevant facts, as alleged by Plaintiffs, are as follows.

      On January 31, 2018, Randolph County Deputy Sheriff Nathaniel Morrow

attempted to serve civil papers on Greg Almond at the Almond residence in

Randolph County, Alabama. (Doc. 67 at 8.) Teresa Almond answered the door and

stated that Greg Almond was not present but that he would return approximately two

hours later. (Id.) Morrow claimed to smell marijuana coming from the residence

and left the premises. (Id.) Based on Morrow’s alleged smell of marijuana, a search

warrant was obtained. (Id.)

      With the search warrant in hand, the Randolph County Narcotics Unit2 (Unit)

returned to the Almond residence later that day. (Id.) The Unit kicked in the door




law claims on the basis of State law immunity granted to Alabama sheriffs and their
deputies under Article I, Section 14 of the Alabama Constitution and dismissal of
the federal claims on the basis of qualified immunity.” (Doc. 70 at 1; see also Doc.
78 at 4 (noting that “[d]efendants’ motion does not allege that the Second Amended
Complaint[] fails to contain sufficient factual mater, accepted as true, to state a claim
to relief that is plausible on its face”).) Accordingly, the Court, at this time, considers
only those substantive arguments that are discussed in the Defendants’ motions and
analyzed in their briefs.

     2. The Narcotics Unit is made up of law enforcement officers from cities,
municipalities, and the Randolph County Sheriff’s Department. According to

                                            3
      Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 4 of 33




and used a “shock” explosive device. (Id. at 8-9.) The Almonds were forcibly

thrown to the floor by members of the Unit. (Id. at 9.)

       While executing the search, officers from the Unit searched through the

Almonds’ personal property. (Id.) They located a partially smoked marijuana

cigarette, a marijuana plant, a small baggy with a leafy substance inside, and a single

Lunesta pill. (Id. at 9-10.) Various property of the Almonds was seized, including

numerous guns, $8,000 in cash, and jewelry. (Id. at 9.)

       The Almonds were arrested on charges of manufacturing a controlled

substance and taken to jail. (Id. at 10.) They were released on bond the following

day. (Id.) Subsequently, the charges were amended to possession of marijuana and

a controlled substance. (Id.)

        The Almonds’ son later admitted to the Randolph County Sherriff’s

Department that the marijuana belonged to him. (Id.) Despite the son’s admission,

the Sherriff’s Department continued its prosecution, which ultimately led to multiple

indictments against the Almonds. (Id. at 10-11.)

       On April 15, 2019, the criminal charges against the Almonds were dismissed

and an order was entered requiring that the Almonds’ property be returned to them.

(Id. at 12.)



Plaintiffs, the Narcotics Unit coordinates with Randolph County and the Randolph
County Commission.

                                          4
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 5 of 33




      Although an order was issued requiring that their property be returned, the

Almonds allege that some of their property was not returned, including cash,

jewelry, guns, power equipment, coins and a guitar collection. (Id.) Some of the

cash was deposited into an account labeled “Randolph County Commission DBA

Randolph County Narcotics Unit.” (Id.)

                                   III. Discussion

      A. Claims Against the County and County Commission

      Plaintiffs raise eight claims against the County and the County Commission.

(Hereinafter, for purposes of simplicity, both entities will be referred to as “the

County”.) All eight of these claims ultimately allege that the County either (1) was

responsible for the actions of the sheriffs, or (2) was itself the actor responsible for

the actions alleged.

      The County offers two primary arguments in support of its motion to dismiss:

(1) the Alabama Legislature has not delegated any authority over law enforcement

to counties; and (2) Alabama sheriffs and deputy sheriffs are state officials, not

county employees. The County argues, in essence, that the Plaintiffs’ claims rely on

“the erroneous presumption that Alabama counties have supervisory capacity or

control over law enforcement personnel.” (Doc. 72 at 4.)

      This premise supports the dismissal of some, but not all, of Plaintiffs’ claims.

More specifically, the Court will grant the County’s motion to dismiss as relates to

                                           5
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 6 of 33




Count 1 and Counts 3-8 of the Second Amended Complaint. But the Court denies

the County’s motion as to Count 2.

             1. Claims Under 42 U.S.C. § 1983
      Three of the Plaintiffs’ claims against the County are brought via 42 U.S.C.

§ 1983: Counts 1, 3 and 4. These three claims are due to be dismissed.

      County liability under § 1983 is limited: “local governments can never be

liable under § 1983 for the acts of those whom the local government has no authority

to control.” Turquitt v. Jefferson Cty., Ala., 137 F.3d 1285, 1292 (11th Cir. 1998).

Put another way, “[a] sheriff’s policy or act cannot be said to speak for the county if

the county has no say in what policy or action the sheriff takes.” Grech v. Clayton

Cty., Ga., 335 F.3d 1326, 1331 (11th Cir. 2003).

      For the County to be liable for the acts of the sheriff and deputy sheriffs, then,

Plaintiffs must show that the County had authority to control those individuals.

Plaintiffs have not done so.

      First, sheriffs and deputy sheriffs acting in their law enforcement capacity, as

here, are understood to be employees of the State, not the county. To determine

whether an officer acts for the state or the county, courts look to state law to

understand whether, “on a particular issue,” the individual in question “represent[ed]

the State or the County.” McMillian v. Monroe Cty., Ala., 520 U.S. 781, 785-86

(1997). In other words, the Court must ask “which government body, under state


                                          6
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 7 of 33




law, had direct control over how the sheriff fulfilled his law enforcement duty.”

Turquitt, 137 F.3d at 1292.

      Plaintiffs have not alleged facts sufficient to show that, contrary to state law,

the sheriff and deputy sheriffs acted on behalf or under the control of the County.

As discussed thoroughly in McMillian, “the county commission . . . has no direct

control over how the sheriff fulfills his law enforcement duty,” and as such, the

sheriff acts for the state. Id. at 791. “[U]nder Alabama law, sheriffs are not county

employees or agents, much less policymakers.” McClure v. Houston Cty., Ala., 306

F. Supp. 2d 1160, 1163 (M.D. Ala. 2003) (Thompson, J.). While Plaintiffs refer to

“instructions” from the County, the allegations do not amount to a clear relationship

of actual control. And while the sheriffs did allegedly deposit seized funds into the

county coffers, courts considering comparable arrangements have not found this

financial arrangement alone to indicate county control. See, e.g., McMillian, 520

U.S. at 790 (finding the sheriff to be under state control even though, under Alabama

law, “the sheriff must give to the county treasurer a sworn written statement detailing

the funds he has received for the county since his last statement, and must pay these

funds to the treasurer”).

      More broadly, “the federal judiciary must respect state and local law’s

allocation of policymaking authority, and not assume that final policymaking

authority lies in some entity other than that in which state law places it.” Turquitt,

                                          7
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 8 of 33




137 F.3d at 1288 (internal quotation marks and citations omitted).            Perhaps

unsurprisingly, then, recent cases at the district court level have reaffirmed clear

state-law findings of state control. See, e.g., Arnold v. Escambia Cty., No. CV 06-

0471-CG-M, 2007 WL 9718174, at *5 (S.D. Ala. Aug. 10, 2007) (Granade, J.)

(“[P]laintiff has failed to demonstrate that Escambia possessed supervisory or

administrative control over Sheriff Smith’s law enforcement activities; thus, the

court’s analysis ends here.”); see also Bowden v. Cook, No. 2:15-CV-620-KOB,

2015 WL 9311965, at *3 (N.D. Ala. Dec. 23, 2015) (Bowdre, J.) (“Case law

establishes that the necessary causal link between counties and sheriffs does not exist

in Alabama.”); Forehand v. Elmore Cty., No. 2:14-CV-207-WHA, 2014 WL

2535190, at *3-5 (M.D. Ala. June 5, 2014) (Albritton, J.).

      Moreover, even if the Plaintiffs’ § 1983 claims against the County were

proper, they have failed to allege a policy, custom, or practice that justifies county

liability. “[A] county is liable only when the county’s ‘official policy’ causes a

constitutional violation.” Grech, 335 F.3d at 1329. Such a policy may be established

through “(1) an officially promulgated county policy or (2) an unofficial custom or

practice of the county shown through the repeated acts of a final policymaker for the

county.” Id. “To establish a policy or custom, it is generally necessary to show a

persistent and wide-spread practice.” Depew v. City of St. Marys, Ga., 787 F.2d




                                          8
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 9 of 33




1496, 1499 (11th Cir. 1986). Plaintiffs here have not alleged facts sufficient for the

Court to identify a widespread custom or practice, even at this early stage.

             2. Claims Under State Law
      Plaintiffs also allege a variety of state-law claims. Defendants correctly note

that the bulk of the Plaintiffs’ allegations under state law rely upon a relationship of

control between the County and the sheriff. As discussed above, the Court cannot

identify such a relationship; accordingly, any legal claim that relies upon such a

premise is due to be dismissed.

      Plaintiffs’ allegations of Negligent Hiring, Malicious Prosecution, Slander,

and Outrage/Intentional Infliction of Emotional Distress all require that the County

have control over (or, at minimum, a way to control) the sheriff. For instance,

Plaintiffs allege that the members of the Narcotics Unit violated the Plaintiffs’

constitutional due process rights, and that the Defendants were therefore negligent

in their hiring, training, and supervision. But there is no evidence that the County

hired, trained, or supervised the officers into their positions as sheriffs or deputies.

Indeed, as described above, it appears to be the State of Alabama that can exert such

control. See generally King v. Colbert Cty., 620 So. 2d 623, 625 (Ala. 1993)

(describing sheriffs’ constitutional status).




                                           9
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 10 of 33




      Similarly, claims of malicious prosecution, slander, and outrage against the

County all flow through actions of the members of the Narcotics Unit.3 (See, e.g.,

Doc. 67 at 22 (alleging malicious prosecution based on criminal charges brought “by

the members of the Narcotics Unit”)). Without control over those members, the

County cannot be held liable.

      As to the claim for conversion, however, the Defendants have not

demonstrated that the Plaintiffs’ claims require County control.        Rather, the

conversion claim against the County alleges behavior by the County and County

Commission, arguing that they “converted the money seized from the Plaintiffs for

the use and possession of Randolph County and/or the Randolph County

Commission for over a year.”       (Doc. 67 at 16.)     The County’s motion and

accompanying briefs address only the County’s lack of control, and as such, they do

not provide any sufficient rationale for dismissal of the conversion claim. The

conversion claim alleges unlawful behavior that occurred after the County had

received the money in question, an allegation that does not necessarily depend on



       3. It is also not clear that a County or County Commission can, in fact, be
guilty of malicious prosecution. See generally Franklin v. City of Huntsville, 670
So. 2d 848, 850 (Ala. 1995), as modified on denial of reh’g (Nov. 1995) (noting that
“a malicious prosecution action cannot lie against a municipality, because a
municipality cannot be deemed to act with malice”). Because this argument was not
raised in Defendants’ briefing, and because the Court has otherwise found the claim
due to be dismissed, this analysis is unnecessary here.


                                        10
       Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 11 of 33




county control over the sheriff and deputies. Accordingly, this claim will not be

dismissed at this stage. Cf. Stout v. Cumse, 3 So. 3d 878, 883 (Ala. Civ. App. 2008)

(reversing a dismissal of claims against Colbert County for negligent entrustment

based on the County’s own alleged actions).

         b. Claims Against the Sheriff and Deputies

         Defendants raise a number of arguments to urge that, under Fed. R. Civ. P.

12(b)(6), the claims against them should be dismissed. In their motion, they

specifically raise three arguments:

      (1) All state law claims are due to be dismissed on the basis of State immunity

         under the Alabama Constitution;

      (2) All federal claims should be dismissed on the basis of qualified immunity

         because the alleged actions were not a violation of clearly established law;

         and,

      (3) The Fifth Amendment Takings Clause is not implicated for law-enforcement-

         related forfeitures.

(Doc. 69.) The Court finds these arguments persuasive with respect to some, but not

all, of Plaintiffs’ claims. As is detailed below, the Court will dismiss Counts 12 and

15.

                1. Claims Under State Law: State Immunity

         Defendants argue, first, that Plaintiffs’ “state law claims are due to be

                                           11
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 12 of 33




dismissed on the basis of State immunity” pursuant to Article I, § 14 of the Alabama

Constitution.4 (Doc. 69 at 1.)

      The burden to establish an immunity defense rests with the Defendants.

“Immunity is an affirmative defense that the defendant must plead and prove.”

Matthews v. Ala. Agric. & Mech. Univ., 787 So. 2d 691, 695 (Ala. 2000). For the

reasons described below, the Court finds that the Defendants have not met their

burden at this early stage as to the state-law claims.

      The Alabama Constitution, Article I, § 14, erects a “wall of immunity” that is

“nearly impregnable.” Patterson v. Gladwin Corp., 835 So. 2d 137, 142 (Ala. 2002).

As interpreted by the Alabama courts, such immunity extends to sheriffs and their

deputies. See, e.g., Ex parte Davis, 930 So. 2d 497, 501 (Ala. 2005). A sheriff or

deputy sheriff acting within the line and scope of his or her employment is generally

entitled to state sovereign immunity. See, e.g., Ex parte Fielding, 86 So. 3d 354,

357 (Ala. 2011).

      Defendants essentially suggest that, because the alleged tortious acts occurred

while they were “investigating crimes, applying for search warrants, conducting

searches, and effecting arrests,” the acts fall “within the scope of sheriffs and deputy



       4. Defendants allege State immunity, which applies to constitutional officers
of the state, including sheriffs and their deputies. Defendants (and, thus, the Court)
do not discuss “state-agent” immunity, which applies to other state employees. See
Ex parte Cranman, 792 So. 2d 392 (Ala. 2000).

                                          12
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 13 of 33




sheriffs’ employment.” (Doc. 81 at 1.) And indeed, the broadly defined contexts in

which the Defendants’ unlawful actions allegedly occurred (effecting arrests,

conducting searches) typically arise “within the statutory duties of a sheriff and his

deputies,” Shuler v. Duke, 792 F. App’x 697, 704 (11th Cir. 2019) (unpublished).

       But in light of the Plaintiffs’ allegations to the contrary (here, assumed true),

the Court cannot simply accept that the sheriffs and deputy sheriffs were acting

within the scope of their employment. See Ex parte Haralson, 853 So. 2d 928, 933

(Ala. 2003) (“We cannot conclude, at this early stage of the proceedings, without

evidence showing that at the time of the accident he was acting within the line and

scope of his employment, that Deputy Haralson is entitled to immunity.”). The mere

fact that a tort occurs while a sheriff is on duty, or even while that sheriff is effecting

an arrest, does not automatically raise immunity’s shield. See, e.g., Cooper v. Smith,

No. 1:12-CV-889-WKW, 2013 WL 252382, at *2 (M.D. Ala. Jan. 23, 2013)

(Watkins, J.) (“Defendants have cited no authority for the proposition that deputies

who savagely beat a man for no reason other than a personal grudge are acting within

the line and scope of their employment, and the court is aware of none.”). Put

simply, “[n]o State officer, such as a deputy sheriff, can avoid tort liability simply

by claiming that his mere status as a [S]tate official cloaks him with the [S]tate’s

constitutional immunity.” Ex parte Haralson, 853 So. 2d at 933 (internal citations

and quotation marks omitted) (alterations in original).

                                            13
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 14 of 33




      In a recent (albeit unpublished) discussion of State immunity in Alabama, the

Eleventh Circuit agreed:

      According to the defendants, even if their activities were ill-intended,
      the actions occurred during the course of police investigations,
      evidence seizures, and the like, such that absolute immunity still
      applies. This view requires an extraordinarily broad view of absolute
      immunity that would effectively immunize any conduct when the
      sheriff flashes his or her badge. The district court correctly rejected this
      view because Alabama law does not provide such infinite immunity.
      The allegations in the complaint extend well beyond the negligent
      mishandling of an investigation or sloppiness in executing a search
      warrant, or any other number of activities that could fairly advance the
      objectives of the sheriff, even if the sheriff’s actions suffered from
      procedural defects.

Bradley v. Franklin, 786 F. App’x 918, 923 (11th Cir. 2019) (unpublished). Indeed,

the Eleventh Circuit has explicitly rejected “conclusory assertion[s]” that alleged

misconduct occurred within the scope of duty. Lockhart v. Franklin, 777 F. App’x

387, 391 (11th Cir. 2019) (unpublished); see also Ass’n of Cty. Commissions of Ala.

Liab. Self-Insured Fund v. Robinson, 777 F. App’x 397, 400 (11th Cir. 2019)

(unpublished) (“The complaint here repeatedly alleges that the defendants acted

beyond their authority by making material misrepresentations to obtain the search

warrant, by searching the plaintiffs’ property, by intentionally interfering with the

plaintiffs’ contractual relations, and by intercepting the plaintiffs’ electronic

communications. Yet Deputies Wilson and Robinson, in moving to dismiss, simply

made the conclusory assertion that they are entitled to state-law immunity because


                                          14
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 15 of 33




they are deputies.”). Here, too, the Court cannot accept the Defendants’ general

statements that conclude, but do not evince, that they acted within the scope of their

duties.

      Furthermore, a sheriff’s immunity is subject to a number of key exceptions.

See Ex parte Moulton, 116 So. 3d 1119, 1141 (Ala. 2013) (describing and restating

exceptions to state sovereign immunity). More specifically, certain actions are “not

considered to be actions against the state for § 14 purposes,” Ex parte Thomas, 110

So. 3d 363, 369 (Ala. 2012) (internal citations and quotation marks omitted), and

thus are not impacted by state immunity. One of these exceptions may be applicable

to the case at bar: § 14 immunity does not cover “actions for damages brought

against State officials in their individual capacity where it is alleged that they had

acted fraudulently, in bad faith, beyond their authority, or in a mistaken

interpretation of law, subject to the limitation that the action not be, in effect, one

against the State.” Ex parte Moulton, 116 So. 3d at 1141.5




       5. The Court also notes that one exception to § 14 immunity covers certain
“actions brought under the Declaratory Judgments Act . . . .” Ex parte Moulton, 116
So. 3d 1119, 1131 (Ala. 2013). At this stage, none of Defendants’ briefs or motions
discuss Count 21, which seeks a declaratory judgment regarding the Alabama Civil
Forfeiture Statute. But to the extent that general arguments regarding the application
of § 14 immunity were meant to address this count, the Court finds that, at least at
this stage, such arguments are unavailing.


                                          15
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 16 of 33




       As recently clarified by the Supreme Court of Alabama, this exception is not

categorical; rather, it requires an analysis of the nature of each allegation. See

Barnhart v. Ingalls, 275 So. 3d 1112, 1126-27 (Ala. 2018) (noting that “any previous

decisions of this Court containing language indicating that the State immunity

afforded by § 14 cannot apply when monetary damages are being sought from State

officers in their individual capacities . . . are overruled to the extent they support that

proposition”). But, while Plaintiffs allege behavior that could plausibly fit within

this exception, and thus pierce state immunity, Defendants did not address why the

exception does not apply.

       In sum, given the possibility that the Defendants acted outside the line and

scope of their duty, and given the potential applicability of the exception re-stated in

Moulton, the Defendants have not met their burden. The state-law claims against

the sheriffs survive their motion to dismiss, though the Court recognizes that the

Defendants are likely to re-allege their state immunity defense at the summary

judgment stage. See generally Ass’n of Cty. Commissions of Alabama Liab. Self-

Insured Fund, 777 F. App’x at 400 (“If Deputies Wilson and Robinson believe, after

a period of discovery, that the evidence establishes their entitlement to state-law

immunity, they may seek summary judgment on this defense.”).

              2. Claims Under Federal Law: Qualified Immunity

       Defendants argue, second, that Plaintiffs’ “federal claims are due to be


                                            16
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 17 of 33




dismissed on the basis of qualified immunity because Defendants’ actions were not

a violation of clearly established law.” (Doc. 69 at 1.)

        Generally, “[q]ualified immunity protects government actors performing

discretionary functions from being sued in their individual capacities.” Chesser v.

Sparks, 248 F.3d 1117, 1121 (11th Cir. 2001). When qualified immunity applies

(that is, when a government actor is performing a discretionary function), a motion

to dismiss a complaint on the grounds of qualified immunity will be granted if the

“complaint fails to allege the violation of a clearly established constitutional right.”

St. George v. Pinellas County, 285 F.3d 1334, 1337 (11th Cir. 2002) (internal

quotation marks and citation omitted). The burden starts on the Defendants but then

shifts: “An official asserting that he is entitled to the protection of qualified

immunity must initially establish that he was acting within the scope of his

discretionary authority when the allegedly wrongful acts occurred.           Once the

defendant has made this showing, the burden shifts to the plaintiff.” Griffin Indus.,

Inc. v. Irvin, 496 F.3d 1189, 1199 (11th Cir. 2007) (internal citations omitted).

                           a) Discretionary Authority

      Here, the Court finds that the sheriffs were acting within the scope of their

discretionary authority.     To assess whether actions are in an individual’s

“discretionary authority,” courts “assess whether [the acts in question] are of a type

that fell within the employee’s job responsibilities. Our inquiry is two-fold. We ask


                                          17
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 18 of 33




whether the government employee was (a) performing a legitimate job-related

function (that is, pursuing a job-related goal), (b) through means that were within his

power to utilize.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1265 (11th

Cir. 2004).

      The inquiry occurs at a high level and asks only about the action in general:

“In applying each prong of this test, we look to the general nature of the defendant’s

action, temporarily putting aside the fact that it may have been committed for an

unconstitutional purpose, in an unconstitutional manner, to an unconstitutional

extent, or under constitutionally inappropriate circumstances.”           Id. at 1266.

Allegedly-unlawful intent is irrelevant: “In determining whether a defendant

performed a discretionary function, our inquiry is not whether the act complained of

was done for an improper purpose . . . .” Plotkin v. United States, 465 F. App’x 828,

831–32 (11th Cir. 2012) (unpublished). “In other words, a court must ask whether

the act complained of, if done for a proper purpose, would be within, or reasonably

related to, the outer perimeter of an official’s discretionary duties.” Mikko v. City of

Atlanta, Ga., 857 F.3d 1136, 1144 (11th Cir. 2017) (internal quotation marks and

citations omitted) (emphasis added).

      Under this standard, and for the limited purpose of their motion to dismiss,

the Defendants have established that they acted within their discretionary authority.

As the Eleventh Circuit has noted in a comparable context, the inquiry “is easy here.

                                          18
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 19 of 33




Because making an arrest is within the official responsibilities of a sheriff’s deputy,

[the deputy] was performing a discretionary function when he arrested [the

plaintiff].” Crosby v. Monroe Cty., 394 F.3d 1328, 1332 (11th Cir. 2004). In the

instant case, too, the logic holds. See generally Carter v. Gore, 557 F. App’x 904,

907 (11th Cir. 2014) (unpublished) (“This burden is easily met here, as Gore was

clearly acting within the scope of his discretionary authority as a police officer by

investigating and securing an arrest warrant in response to reported criminal

activity.”).

                          b) Overcoming Qualified Immunity

       To overcome a public official’s qualified-immunity defense, a plaintiff must

make two showings. “First, the plaintiff must establish that the defendant violated

a constitutional right. Then, the plaintiff must show that the violation was clearly

established.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1199 (11th Cir. 2007)

(internal citations omitted).6    In considering whether a violation is “clearly

established,” relevant law “consists of holdings of the Supreme Court, the Eleventh




      6. Courts can consider these prongs in either order. See Pearson v. Callahan,
555 U.S. 223, 236 (2009) (“The judges of the district courts and the courts of appeals
should be permitted to exercise their sound discretion in deciding which of the two
prongs of the qualified immunity analysis should be addressed first in light of the
circumstances in the particular case at hand.”).


                                          19
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 20 of 33




Circuit, or the highest court of the relevant state.” Sebastian v. Ortiz, 918 F.3d 1301,

1307 (11th Cir. 2019).

          Guided by this two-part analysis, the Court now considers Defendants’ claims

of qualified immunity in response to alleged violations of federal constitutional

rights.

                                    i.     Excessive Force

          Plaintiffs allege that Defendants’ actions inside of Plaintiffs’ home, including

the use of a “shock” explosive device, constituted excessive force that violated a

clearly-established constitutional right. At this early stage, the Court agrees, and

Defendants’ invocation of qualified immunity therefore fails.

          When law enforcement is effecting an arrest, some amount of force, including

an amount of force that is arguably unnecessary, may be constitutionally acceptable.

Cf. Durruthy v. Pastor, 351 F.3d 1080, 1094 (11th Cir. 2003). But “[o]fficial action

constitutes excessive force when it is objectively unreasonable.” Dukes v. Deaton,

852 F.3d 1035, 1042 (11th Cir. 2017) (emphasis added). To determine whether the

use of force is objectively unreasonable, courts “measure the quantum of force

employed against these factors—the severity of the crime at issue; whether the

suspect poses an immediate threat to the safety of the officers or others; and whether

the suspect actively resisted arrest or attempted to evade arrest by flight.” Salvato




                                             20
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 21 of 33




v. Miley, 790 F.3d 1286, 1293 (11th Cir. 2015) (quotation marks and citation

omitted).

      Accepting the facts alleged in the Second Amended Complaint as true, the

Court concludes that excessive force was employed by the sheriffs. Plaintiffs’

allegations are serious. Plaintiffs allege that the sheriffs kicked in the door of the

family’s home; threw a “‘shock’ explosive device,” which injured one of the

plaintiffs; “forcibly threw both Greg and Teresa to the floor”; and “ransacked” the

home, all because an officer had, hours earlier, smelled marijuana. (Doc. 67 at 9.)

In contrast, the underlying suspected unlawful action (at the time, allegedly,

possession of marijuana) does not justify such serious force. Cf. Dukes, 852 F.3d at

1043 (“[T]he suspected crime that prompted the search was possession and sale of

marijuana. [The officer] deployed a dangerous device into a dark room for a de

minimis return.”).

      Defendants cite Dukes, a recent Eleventh Circuit decision, to suggest that

“Plaintiffs’ rights as to use of a flashbang device [were] not clearly established.”

(Doc. 70 at 13.) And indeed, that case so held; the officer in question had violated

the Fourth Amendment, but the “contours of the right were not clearly established

. . . .” Dukes, 852 F.3d at 1044.

      But, while the right was not “clearly established” at that time, it is now—by

Dukes itself. “A right may be clearly established for qualified immunity purposes

                                         21
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 22 of 33




in one of three ways: (1) case law with indistinguishable facts clearly establishing

the constitutional right; (2) a broad statement of principle within the Constitution,

statute, or case law that clearly establishes a constitutional right; or (3) conduct so

egregious that a constitutional right was clearly violated, even in the total absence

of case law.” Maddox v. Stephens, 727 F.3d 1109, 1121 (11th Cir. 2013) (internal

quotation marks and citation omitted). Here, Dukes established the right and thereby

“g[ave] notice,” Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005),

of the limitations on the lawful use of explosive devices used in effecting arrests.

      Accepting alleged facts as true, Dukes “clearly established” that the sheriffs’

actions constitute a constitutional violation.      Dukes held, in similar factual

circumstances, that an officer utilizing a “flashbang,” thrown into a room without

looking and injuring a bystander, was excessive.7 Dukes, 852 F.3d at 1043. There,

as here, the detonation was questionably necessary and “posed a significant risk of

harm.” Id. at 1042. The underlying alleged crime (by the individuals subjected to

the force) was nearly identical and similarly non-violent: both cases involved the

possible possession of marijuana. Id. at 1039. Any difference, in fact, indicates that




       7. The precise nature of the explosive device used against Plaintiffs is not
clear, but Defendants themselves acknowledge that Dukes is relevant to establishing
the contours of “Plaintiffs’ rights as to use of a flashbang device.” (Doc. 70 at 13.)
The Court agrees with the suggestion that Dukes clarifies the constitutional right at
issue.

                                          22
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 23 of 33




the factual circumstances in Dukes posed more danger to officers; for instance, the

Dukes warrant application alleged a risk of weapons, dogs, and barricades, while no

such evidence has been presented here. Id. And, finally, Dukes was published

approximately one year before the events alleged in the instant case. See id.; see

also Mercado, 407 F.3d at 1159 (noting that a case must “pre-date the officer’s

alleged improper conduct” to clearly establish a violation).

      Here, like in Dukes, the Plaintiffs’ Complaint sufficiently alleges that a

constitutional right was violated. See Dukes, 852 F.3d at 1043; see also Boyd v.

Benton Cty., 374 F.3d 773, 779 (9th Cir. 2004) (“[G]iven the inherently dangerous

nature of the flash-bang device, it cannot be a reasonable use of force under the

Fourth Amendment to throw it ‘blind’ into a room occupied by innocent bystanders

absent a strong governmental interest, careful consideration of alternatives and

appropriate measures to reduce the risk of injury.”). But here, unlike in Dukes, the

violation was clearly established. Accordingly, with respect to Plaintiffs’ claim of

excessive force, Defendants are not entitled to qualified immunity at this stage.

                                ii.    Search and Seizure; Malicious
                                       Prosecution

      The sheriffs also allege that they are entitled to qualified immunity on

Plaintiffs’ Fourth Amendment search and seizure claim. The Court disagrees.




                                         23
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 24 of 33




      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures

. . . .” U.S. Const. Amend. IV. “Generally, a search is reasonable under the Fourth

Amendment when supported by a warrant or when the search fits within an

established exception to the warrant requirement.” United States v. Prevo, 435 F.3d

1343, 1345 (11th Cir. 2006). Plaintiffs allege that, although a warrant was secured,

the officers’ search was nonetheless unconstitutional.

      In considering whether qualified immunity protects an officer in this context,

courts assess whether the officer in question had “arguable probable cause” to seek

the warrant. “In determining whether qualified immunity exists, the issue is not

probable cause in fact but ‘arguable’ probable cause.” Von Stein v. Brescher, 904

F.2d 572, 579 (11th Cir. 1990) (internal quotation marks and citations omitted).

Broadly speaking, the analysis asks “whether a reasonable officer would know that

her conduct violated the Constitution—namely whether a reasonable officer in the

same circumstances could have believed that probable cause existed.” Bloom v.

Alvereze, 498 F. App’x 867, 878 (11th Cir. 2012) (unpublished) (emphasis added);

see also Daniels v. Bango, 487 F. App’x 532, 539 (11th Cir. 2012) (unpublished)

(undertaking analysis of arguable probable cause and finding that deputy sheriff was

not entitled to qualified immunity).




                                         24
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 25 of 33




      A warrant generally counsels in favor of probable cause and, in turn, qualified

immunity. See, e.g., Malley v. Briggs, 475 U.S. 335, 345 (1986). Still, despite the

reduced standard of arguable probable cause, the Eleventh Circuit has made clear

that a warrant does not guarantee qualified immunity. Most importantly, qualified

immunity will not apply if the warrant was based upon intentional or reckless

misstatements. “An officer loses qualified immunity if the plaintiff can prove that

the officer perjured himself—that is, put forth information he did not believe or

accept as true—in order to obtain a search warrant.” Gore, 557 F. App’x at 908. Put

another way, “the existence of a warrant will not shield an officer from liability

where the warrant was secured based upon an affidavit that contained misstatements

made either intentionally or with reckless disregard for the truth.” Smith v. Sheriff,

Clay Cty., Fla., 506 F. App’x 894, 898 (11th Cir. 2013) (unpublished).8

      The sheriffs note, accurately, that “a search warrant was obtained” prior to the

search. (Doc. 70 at 15.) They argue that Plaintiffs therefore “fail[] [to] allege a

plausible unlawful search and seizure action” sufficient to overcome qualified




       8. In contrast, “good-faith (hence, honest, non-obvious) mistakes contained
in, and minor omissions from, arrest/search warrants will not be sufficient to pierce
qualified immunity.” Joseph v. Kimple, 343 F. Supp. 2d 1196, 1202 (S.D. Ga.)
(Edenfield, J.), aff’d, 391 F.3d 1276 (11th Cir. 2004). At this stage, and on the
current record, the allegations of falsehoods made by the plaintiffs rise above such
minor mistakes.


                                         25
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 26 of 33




immunity. (Id.) But Plaintiffs allege that the officers in question sought and

received a warrant despite a lack of evidence; that is, they allege that there was no

smell of marijuana, and thus that the warrant was issued under false pretenses and

that probable cause was lacking. (Doc. 67 at 8 (disputing “that the smell of

marijuana was inside the residence”); id. at 19 (alleging that Mrs. Almond “did not

act in any manner to give probable cause” and that “[t]he smell of any drugs was not

in the home of the Almonds at the time Deputy Morrow attempted to serve civil

papers”).) Taking these factual assertions as true, the Court finds that the officers

may indeed have lacked even arguable probable cause: a reasonably well-trained

officer would have known, without any smell or other suspicious behavior, that there

was a lack of probable cause for the warrant in question. On the limited record

before the Court, without “independent evidence that supports the existence of at

least probable cause,” Alvereze, 498 F. App’x at 879, Plaintiffs’ allegations indicate

that the warrant was unfounded.9

      Accordingly, at this early stage of litigation, the Court cannot find that

qualified immunity applies, pending further factual development. Cf. Hooks v.

Brewer, No. CV 316-023, 2018 WL 10149641, at *16 (S.D. Ga. Jan. 29, 2018)




        9. As the case proceeds, the sheriffs may present evidence demonstrating that
the warrant was supported by arguable probable cause. That is, the Court’s finding
at this stage does not rule out a subsequent finding of qualified immunity.

                                         26
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 27 of 33




(Bowen, J.) (“In conclusion, the disputed issues of fact are material because, if

Plaintiff's version of the facts is accepted, the search warrant is unsupported by

arguable probable cause. Accordingly, qualified immunity from suit on this issue is

effectively unavailable at summary judgment, even though after a full trial

Defendants Brewer or Harrell may yet prevail.”); Gore, 557 F. App’x at 908.

      This finding bears upon both Plaintiffs’ search and seizure claim and their

malicious prosecution claim.     The Eleventh Circuit “has identified malicious

prosecution as a violation of the Fourth Amendment and a viable constitutional tort

cognizable under § 1983.” Wood v. Kesler, 323 F.3d 872, 881 (11th Cir. 2003)

(citations omitted). A malicious prosecution claim requires an alleged violation of

the Fourth Amendment: “To establish a § 1983 malicious prosecution claim, the

plaintiff must prove two things: (1) the elements of the common law tort of malicious

prosecution; and (2) a violation of his Fourth Amendment right to be free from

unreasonable seizures.” Grider v. City of Auburn, Ala., 618 F.3d 1240, 1256 (11th

Cir. 2010). Accordingly, as in the search and seizure context, “the existence of

probable cause defeats a § 1983 malicious prosecution claim.” Id. But as the Court

found above, at this stage, the sheriffs have not established the arguable probable

cause necessary to invoke qualified immunity against plaintiffs’ standalone Fourth

Amendment claim. They have, therefore, also failed to do so with respect to

malicious prosecution. Cf. Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1145 (11th

                                         27
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 28 of 33




Cir. 2007) (identifying an absence of probable cause with respect to a Fourth

Amendment violation, then relying upon it in regards to a related malicious

prosecution claim).


                                  iii.   Takings Clause

      Defendants also argue that they are entitled to qualified immunity as it relates

to Plaintiffs’ Fifth Amendment Takings Clause claim. The Court agrees. These

claims are due to be dismissed.

      Pursuant to the two-prong test above, Defendants argue that the Fifth

Amendment is not implicated in the forfeiture of property for the purposes of law

enforcement. The issue is, at best, unsettled. Although the Eleventh Circuit has not

weighed in, a number of circuits have suggested that law enforcement seizures of

property do not implicate the Takings Clause of the Fifth Amendment. See, e.g.,

AmeriSource Corp. v. United States, 525 F.3d 1149, 1153 (Fed. Cir. 2008)

(“Property seized and retained pursuant to the police power is not taken for a ‘public

use’ in the context of the Takings Clause.”); see also Johnson v. Manitowoc Cty.,

635 F.3d 331, 336 (7th Cir. 2011) (“[T]he Takings Clause does not apply when

property is retained or damaged as the result of the government's exercise of its

authority pursuant to some power other than the power of eminent domain.”). See

generally Lech v. Jackson, 791 F. App’x 711, 715 (10th Cir. 2019) (unpublished)


                                          28
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 29 of 33




(“[A]t least three of our sibling circuits and the Court of Federal Claims have

expressly relied upon the distinction between the state’s police power and the power

of eminent domain in cases involving the government’s direct physical interference

with private property.”).

      As these circuit courts have indicated, the Supreme Court has implied that “so

long as the government’s exercise of authority was pursuant to some power other

than eminent domain, then the plaintiff has failed to state a claim for compensation

under the Fifth Amendment.” AmeriSource Corp., 525 F.3d at 1154 (citing Bennis

v. Michigan, 516 U.S. 442, 452 (1996)). But it is unclear that this logic extends to

allegedly unlawful forfeitures that occur via the police power: “[t]he government

may not be required to compensate an owner for property which it has already

lawfully acquired under the exercise of governmental authority other than the power

of eminent domain.” Bennis v. Michigan, 516 U.S. 442, 452 (1996) (emphasis

added). Indeed, the Eleventh Circuit has expressly left open the possibility of a

lawsuit against individual government officials for common-law trespass claims,

including through a Takings Clause suit. See Garvie v. City of Ft. Walton Beach,

Fla., 366 F.3d 1186, 1189 n.2 (11th Cir. 2004). This Court cannot firmly conclude

that no constitutional violation has occurred.

      At minimum, however, Defendants have shown that a violation of the Takings

Clause, if one did occur, was not “clearly established.” See, e.g., Sebastian, 918

                                         29
     Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 30 of 33




F.3d at 1307. First, no case of the United States Supreme Court, Eleventh Circuit,

or Supreme Court of Alabama has definitively addressed it. See id. at 1311. Further,

given the disagreement among circuit courts and the lack of applicable precedent,

Plaintiffs have not shown that a “broader, clearly established principle should control

the novel facts in this situation.” Mercado, 407 F.3d at 1159. And, finally, Plaintiffs

have not shown that Defendants’ conduct “so obviously violates [the United States

Constitution] that prior case law is unnecessary.” Id.

                                  iv.    Procedural Due Process

      The Plaintiffs’ Fifth and Fourteenth Amendment claims also include an

allegation that Defendants have violated their right to due process—i.e., “not to have

their property taken without due process.” (Doc. 67 at 30.) They claim, in other

words, that the seizure and continued retention of their personal property constitutes

a violation of their right to procedural due process. Cf. Barker v. Norman, 651 F.2d

1107, 1131 (5th Cir. 1981) (“Our case law indicates that continued retention by

police officers of allegedly stolen property, as distinct from the initial seizure of that

property, may in some circumstances be a constitutional deprivation.”).10




      10. Pursuant to Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc), all decisions of the former Fifth Circuit announced prior to October
1, 1981, are binding precedent in this circuit.

                                           30
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 31 of 33




      Here, too, Plaintiffs have not alleged a clearly established violation. “Even

assuming the continued retention of plaintiffs’ personal property is wrongful, no

procedural due process violation has occurred ‘if a meaningful postdeprivation

remedy for the loss is available.’” Lindsey v. Storey, 936 F.2d 554, 561 (11th Cir.

1991) (quoting Hudson v. Palmer, 468 U.S. 517, 533 (1984)); see also Hoefling v.

City of Miami, 811 F.3d 1271, 1283 (11th Cir. 2016) (discussing the relevance of a

post-deprivation remedy).

      As a matter of law, therefore, Plaintiffs have failed to demonstrate a clearly

established violation. “We have recognized that a civil cause of action for wrongful

conversion of personal property under state law is a sufficient post-deprivation

remedy when it extends to unauthorized seizures of personal property by state

officers.” Case v. Eslinger, 555 F.3d 1317, 1331 (11th Cir. 2009) (internal quotation

marks and citation omitted). And as numerous courts have recently recognized,

Alabama does provide civil remedies for those alleging unauthorized seizures of

personal property. See, e.g., Dawson v. City of Montgomery, No. 206-CV-1057-

WKW, 2008 WL 659800, at *8 (M.D. Ala. Mar. 6, 2008) (Watkins, J.) (“All a state

must provide is ‘some adequate post-deprivation remedy,’ and a conversion statute

provides such.”). Indeed, the tort of conversion is alleged in this action. Plaintiffs

have therefore failed to show a violation of clearly established law. See generally

Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“Accordingly, we hold that an

                                         31
    Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 32 of 33




unauthorized intentional deprivation of property by a state employee does not

constitute a violation of the procedural requirements of the Due Process Clause of

the Fourteenth Amendment if a meaningful post-deprivation remedy for the loss is

available.   For intentional, as for negligent deprivations of property by state

employees, the state’s action is not complete until and unless it provides or refuses

to provide a suitable post-deprivation remedy.”).

      Plaintiffs’ claims under the Fifth Amendment (as alleged in Counts 12 and 15

of the Second Amended Complaint) will therefore be dismissed.


                               IV. CONCLUSION

      Accordingly, the Defendants’ motions to dismiss (Docs. 69, 71) will be

granted in part. To the extent that the motions to dismiss are granted, Plaintiffs’

claims are dismissed with prejudice. The motions are GRANTED only to the

following extent:

      (1) The Court will grant the County’s motion to dismiss (Doc. 71) as to Count

1 and Counts 3-8 of the Second Amended Complaint.

      (2) The Court will grant the Sheriffs’ and Deputy Sheriffs’ motion to dismiss

(Doc. 69) as to Counts 12 and 15 of the Second Amended Complaint.

      The remainder of the motions to dismiss are DENIED without prejudice to

renewal in connection with a summary judgment motion.


                                         32
Case 3:19-cv-00175-RAH-JTA Document 85 Filed 06/08/20 Page 33 of 33




 DONE, this the 8th day of June, 2020.


                                R. Austin Huffaker, Jr.
                                UNITED STATES DISTRICT JUDGE




                                 33
